                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

IN RE: PRE-FILLED PROPANE                   )      MDL No. 2567
TANK ANTIRUST LITIGATION                    )
                                            )      Master Case No. 14-02567-MD-W-GAF
                                            )
INDIRECT PURCHASER ACTIONS                  )

                        FIFTH AMENDED SCHEDULING ORDER

       Before the Court is the parties’ joint motion to amend the scheduling order, in which the

parties state they have agreed on the form of this order based on the Court’s direction at the

August 19, 2020 telephonic conference (Doc. # 465). The Court hereby GRANTS the motion

and orders that the Fourth Amended Scheduling Order (Doc. # 423) is amended as follows:


               Scheduled Event                                     Deadline

Close of Limited Written Discovery              October 12, 2020

Close of Deposition Discovery (for parties and October 12, 2020
third parties, including any Rule 45 deposition
and/or document subpoenas)

Class Certification Briefing                    Motion: October 26, 2020

                                                Opposition: January 20, 2021

                                                Reply: March 1, 2021

                                                Hearing: [April 13, 2021 at 1:30 pm, or as
                                                otherwise convenient for the Court]




       The Fourth Amended Scheduling Order (Doc. 423) remains operable unless specifically

amended herein.



        Case 4:14-md-02567-GAF Document 468 Filed 08/31/20 Page 1 of 2
      IT IS SO ORDERED.




                                       s/ Gary A. Fenner
                                       GARY A. FENNER, JUDGE
                                       UNITED STATES DISTRICT COURT

DATED: August 31, 2020




      Case 4:14-md-02567-GAF Document 468 Filed 08/31/20 Page 2 of 2
